DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 6, and 8. Claims 1-4 and 6-10 are pending.
The amendments to the claims have overcome the 112(b) rejections of record.
 
Applicant has made amendments to the drawings and the specification. 
The amendments to the drawings and specification have obviated the specification and drawing objections of record.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. 
The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.  
	Specifically, Applicant has argued that the combination of Zimmerman et al. (US 2008/0161618) and Lee et al. (US 2016/0082363) fails to teach or suggest all of the limitations of claim 1 as amended. Applicant further argued that Gomez (US 2019/0264115) fails cure the deficiencies of Zimmerman and Lee.
	The 103 rejections over Zimmerman in view of Lee have been withdrawn.
	However, after further search and consideration, new rejections are made over Zimmerman in view of Steffens et al. (JP 2005-343898), which was made of record in the IDS filed 1/7/2021. See 103 rejections below for details.

Applicant’s arguments, see Remarks, filed 2/23/2022, with respect to the Double Patenting rejections of record have been fully considered and are persuasive.  
	Applicant has argued that the double patenting rejections have been overcome by the terminal disclaimer filed 5/25/2022.
	The double patenting rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2008/0161618), hereafter referred to as Zimmerman, in view of Steffens et al. (JP 2005-343898), hereafter referred to as Steffens.
With regard to claim 1: Zimmerman teaches a method of refining a mixed C4 feed stream (Abstract), the method comprising:
Feeding a mixed C4 stream 11 containing n-butane, isobutane, and 1-butene to a first distillation column 10 (abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]).
Zimmerman does not explicitly teach that the mixed C4 feed stream 11 is raffinate-2. However, raffinate-2 is understood to be a stream comprised of mainly 2-butenes, 1-butnene, and butanes. As discussed above, the mixed C4 stream in Zimmerman contains n-butane, isobutane, and 1-butene. The mixed C4 stream further contains 2-butenes (abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]). Furthermore, the feed in Zimmerman may be withdrawn from a reaction processes that remove isobutene and butadiene (paragraphs [0015]-[0016]). It is understood that raffinate-2 is a feed stream which is obtained after separation of butadiene and isobutene from a mixed C4 stream. Therefore, although it is not explicitly taught, it is understood that the mixed C4 feed stream 11 in Zimmerman is raffinate-2.
In the alternative, the fact that the mixed C4 feed stream so closely resembles raffinate-2 would strongly suggest to one of ordinary skill in the art that the method of Zimmerman could be used to separate a raffinate-2 feed stream.
If it were not necessarily the case in Zimmerman, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmerman by using the method shown in Figure 1 to process a raffinate-2 feed stream, in order to obtain a predictably successful method of separating such a stream.
Obtaining a heavy stream containing n-butane from a lower part (bottom outlet line) 18 of the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]).
Recovering an upper part fraction containing 1-butene from an upper part (overhead line) 12 of the first distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Feeding the upper part fraction containing 1-butene to a second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Recovering, via product outlet line 29, a first lower part fraction rich in 1-butene recovered from a lower part (bottom outlet) 28 of the second distillation column 14 and a light stream containing isobutane from an upper part (overhead outlet) 23 of the second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]).
Zimmerman does not explicitly teach that the heavy stream containing n-butane in outlet line 18 is a heavy raffinate-3. However, as discussed above, the feed stream in Zimmerman (or modified Zimmerman) is raffinate-2. Raffinate-3 is understood to be a C4 residual obtained after the separation of 1-butene from raffinate-2. The heavy stream 18 containing n-butane has been separated from 1-butene by the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]). Therefore, it is understood that said heavy stream 18 is a heavy raffinate-3 stream. Note: Said stream is “heavy” at least in the sense that it is obtained as a bottoms product.
Zimmerman does not explicitly teach that the light stream containing isobutane in outlet line 23 is a light raffinate-3. However, as discussed above, the feed stream in Zimmerman (or modified Zimmerman) is raffinate-2. Raffinate-3 is understood to be a C4 residual obtained after the separation of 1-butene from raffinate-2. The light stream 23 containing isobutane has been separated from 1-butene by the second distillation column 14 (Figure 1, paragraphs [0010], [0011], [0038]). Therefore, it is understood that said light stream 23 is a light raffinate-3 stream. Note: Said stream is “light” at least in the sense that it is obtained as an overhead product.
Zimmerman teaches that heat is removed from the upper part fraction recovered from the upper part 12 of the first distillation column 10 using a heat exchanger (condenser) 13 (Figure 1, paragraphs [0010], [0011], [0038]). Zimmerman also teaches feeding heat to a second lower part fraction obtained from the lower part 28 of the second distillation column 14 using a heat exchanger 32 (Figure 1, paragraphs [0010], [0011], [0038]).
Zimmerman teaches that a portion of the upper part fraction of the first distillation column 10 passed through heat exchanger (condenser) 13 is fed via line 15 as a feed stream to the second distillation column 14, and a remaining portion of the upper part fraction of the first distillation column passed through the heat exchanger (condenser) 13 is refluxed via line 15 to the upper part of the first distillation column 10 (Figure 1, paragraphs [0010], [0011], [0038]).
Zimmerman is silent to feeding heat of the upper part fraction recovered from the upper part of the first distillation column is to the second lower part fraction recovered from the lower part of the second distillation column through a first heat exchanger, wherein the upper part fraction of the first distillation column is fed to the first heat exchanger to supply heat from the upper part of the first distillation column to the second lower part fraction through the first heat exchanger, a portion of the upper part fraction of the first distillation column passed through the first heat exchanger is fed as a feed stream to the second distillation column, and a remaining portion of the upper part fraction of the first distillation column passed through the first heat exchanger is refluxed to the upper part of the first distillation column.
However, such a manner of supplying heat from an overhead fraction of a first column in a series to bottom fraction of a second column second column in a series is known in the art. For example, Steffens teaches a distillation method wherein a first distillation column H yields an upper part fraction 13, and wherein a second distillation column J yields a first lower part fraction 16 and a second lower part fraction, i.e. the stream fed to heat exchanger (evaporator) K (Figure 2, paragraphs [0031]-[0034] of Espacenet translation), the method of Steffens comprising: feeding heat of the upper part fraction 13 of the first distillation column H to the second lower part fraction of the second distillation column J through a first heat exchanger (evaporator) K, wherein the upper part fraction of the first distillation column H is fed to the first heat exchanger to supply heat from the upper part of the first distillation column H to the second lower part fraction through the first heat exchanger K, a portion of the upper part fraction of the first distillation column H passed through the first heat exchanger K is fed as a feed stream 14 to the second distillation column J, and a remaining portion of the upper part fraction of the first distillation column passed through he first heat exchanger is refluxed as stream 15 to the upper part of the first distillation column (Figure 2, paragraphs [0031]-[0034] of Espacenet translation). A person having ordinary skill in the art will recognize that said method of Steffens allows for the first and second distillation columns therein to operate with greater efficiency. In particular, a person having ordinary skill in the art would recognize that exchanging heat between the upper part fraction 13 and the second lower part fraction in the first heat exchanger K will allow for cooling/condensing of the upper part fraction 13 and heating/boiling of the second lower part fraction without the use of an additional cooling fluid (e.g. chilled water) or an additional heating fluid (e.g. steam).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zimmerman in view of Steffens by including a step of feeding heat of the upper part fraction recovered from the upper part of the first distillation column is to the second lower part fraction recovered from the second distillation column through a first heat exchanger, i.e. a first heat exchanger which functions as a condenser for the first column and a reboiler for the second column (in place of heat exchangers 13 and 32), wherein the upper part fraction of the first distillation column is fed to the first heat exchanger to supply heat from the upper part of the first distillation column to the second lower part fraction through the first heat exchanger, a portion of the upper part fraction of the first distillation column passed through the first heat exchanger is fed as a feed stream to the second distillation column, and a remaining portion of the upper part fraction of the first distillation column passed through the first heat exchanger is refluxed to the upper part of the first distillation column, in order to obtain a method having reduced need for external heating/cooling sources and increased efficiency.
With regard to claim 2: Modified Zimmerman does not explicitly teach that the raffinate-2 fed to the first distillation column contains isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less.
However, as discussed above, the raffinate-2 feed to the first distillation column in modified Zimmerman contains 1-butene (Zimmerman: abstract, Figure 1, paragraphs [0002], [0010], [0011], [0014], [0038]). Furthermore, the raffinate-2 feed stream in modified Zimmerman may contain isobutene amount of 10 vol% or less (Zimmerman: paragraph [0015]). A person having ordinary skill in the art would recognize that raffinate-2 feed streams having 10 vol% or less isobutene include raffinate-2 feed streams containing isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).	
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman selecting a raffinate-2 feed stream containing isobutene and 1-butene at a weight ratio (isobutene/1-butene) or 0.006 or less to feed to the first distillation column, in order to obtain a predictably functional distillation method for distilling a feed stream in congruence with the teachings of Zimmerman. 
With regard to claim 3: Modified Zimmerman is silent to the operating pressure of the second distillation column being 4.7 kgf/cm2 or more.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. It is well understood that distillation processes will not proceed as intended if pressure is too high or too low. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman by optimizing the pressure in the second distillation column, i.e. such that the pressure in the second distillation column is 4.7 kgf/cm2 or more, in order to obtain a predictably functional distillation process.  
With regard to claim 4: Modified Zimmerman is silent to the operating pressure of the first distillation column being higher than the operating pressure of the second distillation column by 3.5 kgf/cm2 or more.
However, a person having ordinary skill in the art would recognize that pressure is a result effective variable in distillation. It is well understood that distillation processes will not proceed as intended if pressure is too high or too low. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Zimmerman by optimizing the pressure in the first distillation column, i.e. such that the pressure in the first distillation column is higher than the operating pressure of the second distillation column by 3.5 kgf/cm2 or more, in order to obtain a predictably functional distillation process.
With regard to claim 6: Modified Zimmerman includes steps of heating the second lower part fraction as it is fed through the first heat exchanger and refluxing the second lower part fraction to the second distillation column 14 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038], see claims 1 and 5 above for further details).
With regard to claim 7: The first lower part fraction of the second distillation column 14 is reheated and refluxed (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).
With regard to claim 8: In modified Zimmerman, the first heat exchanger which functions as a condenser for the first column 10 and a reboiler for the second column 14, i.e. in place of heat exchangers 13 and 32 from base Zimmerman (see rejection of claim 1 above for details). Therefore, in modified Zimmerman all of the upper part fraction 12 of the first distillation column 10 is feed to the first heat exchanger, and a separate condenser is not provided in the upper part of the first distillation column 10 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038], see claims 1 and 5 above for further details).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Steffens, as applied to claim 1 above, and in further view of Gomez (US 2019/0264115).
 With regard to claim 9: In modified Zimmerman, a portion of the heavy raffinate-3 recovered from the lower part of the first distillation column is reheated using heat exchanger 22 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]). In modified Zimmerman, a portion of the heavy raffinate-3 is recovered in line 19 (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).
Modified Zimmerman is silent to the heavy raffinate-3 being used to preheat the raffinate-2 fed to the first distillation column using a second heat exchanger before being recovered.
However, it is known in the art to use bottom product streams to heat distillation column feed streams. For Example, Gomez teaches a method using a distillation column 24 to separate a hydrocarbon feed stream 25, wherein the feed stream is preheated in heat exchanger E4 using a bottom product stream 27/30 prior to recovery of said bottom product stream (abstract, Figure 3, paragraph [0066]-[0068]). A person having ordinary skill in the art would recognize that preheating a distillation column feed stream using the bottom product stream thereof would reduce the need for an external heat source, improving energy efficiency of the process.
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Zimmerman in view of Gomez by used using the heavy raffinate-3 bottom stream from the first distillation column to preheat the raffinate-2 fed to the first distillation column using a second heat exchanger before recovering the heavy raffinate-3, in order to reduce the need for an external heat source, improving energy efficiency of the process.
With regard to claim 10: A portion of the heavy raffinate3 that is reheated using heat exchanger 22 after being recovered from the lower part of the first distillation 10 column is refluxed (Zimmerman: Figure 1, paragraphs [0010], [0011], [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772